UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ABDULLAH RASOOL SHAKOOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (7:97-cr-00064-BO-1; 7:07-cv-00069-BO)


Submitted:   February 8, 2010             Decided:   February 25, 2010


Before NIEMEYER, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Abdullah Rasool Shakoor, Appellant Pro Se.   Steve R. Matheny,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Abdullah Rasool Shakoor seeks to appeal the district

court’s    order    denying    his    Fed.     R.     Civ.    P.    60(b)   motion      for

reconsideration of the court’s order denying relief on his 28

U.S.C.A. § 2255 (West Supp. 2009) motion and denying his motion

to recuse.       The order is not appealable unless a circuit justice

or   judge   issues      a   certificate       of    appealability.            28    U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.   2004).       A certificate         of   appealability         will      not    issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2006).                      A prisoner satisfies

this   standard     by   demonstrating         that       reasonable     jurists      would

find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84    (4th    Cir.   2001).      We    have      independently        reviewed      the

record    and    conclude    that    Shakoor        has    not    made   the   requisite

showing.        Accordingly, we deny a certificate of appealability

and dismiss the appeal.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the




                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3